Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Su*1047perintendent of Mt. McGregor Correctional Facility which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging a tier II disciplinary determination finding him guilty of delaying count. The Attorney General has advised this Court that the determination in issue has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge imposed has been refunded to petitioner. Accordingly, petitioner has been afforded all of the relief to which he is entitled and this matter must be dismissed as moot (see Matter of Carroll v Fischer, 55 AD3d 1123 [2008]).
Cardona, PJ., Peters, Lahtinen, Kane and Kavanagh, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.